DETAILED ACTION
Claims 21-27 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 30, 2020 and January 5, 2021 are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for converting ethylene to polyacrylic acid (PAA) and superabsorbent polymer (SAP) within an integrated system”.
Appropriate correction is required.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. This claim is an omnibus type claim.
Claim 21 recites the limitation “at least a portion” in eight occurrences which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
Additionally Claim 21 should be amended according to new title as follows “Method for converting ethylene to polyacrylic acid (PAA) and superabsorbent polymer (SAP) within an integrated system comprising: …”.
Claim 26 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “less than 5% by weight” in paragraphs (ii) – (viii) (lines 3-10), and the claim also recites “or less than 10,000 ppm” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,822,436. Although the claims at issue are not identical, they are not patentably distinct from each other because a method for converting ethylene to polyacrylic acid (PAA) and superabsorbent polymer (SAP) within an integrated system described in claims 1-7 of US’436 is substantially identical to a method described in claims 21-27 of the current application.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27 are rejected under pre-AIA  35 U.S.C. as being unpatentable as obvious over Mahoney (WO 2013/126375 A1) in view of Porcelli et al. (U.S. Patent Application Publication 2014/0309399 A1).
With regard to the limitations of claims 21 and 26, Mahoney discloses a method for producing polyacrylic acid (PAA) in a central reactor, comprising: an inlet configured to receive ethylene oxide (EO) and carbon monoxide (CO) from a CO source, a central reaction zone configured to convert at least some of the EO to polypropiolactone (PPL) (page 9, lines 13-17, “In certain embodiments, the step of forming the polypropiolactone comprises a step of reacting ethylene oxide with carbon monoxide. In certain embodiments, the step of forming the polypropiolactone comprises the step 
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to use a reactor to contain the process and an outlet configured to provide a carbonylation stream comprising the PPL, or a combination thereof a reactor, comprising: an inlet configured to receive PPL from carbonylation stream of the central reactor, a third reaction zone configured to convert at least some of the PPL to AA (page 10, lines 11-14 “In certain embodiments, methods include the additional step of isolating the acrylic acid from the pyrolysis step. In certain embodiments, the step of isolating the acrylic acid comprises condensing the acid from a gaseous stream released from the pyrolysis step. In certain embodiments, the acrylic acid is not isolated, but is introduced directly into a polymerization reactor where it is polymerized to polyacrylic acid (e.g. by anionic or radical olefin polymerization methods”), and an outlet configured to provide an AA stream comprising the AA; a fourth reactor, comprising: an inlet configured to receive the AA stream of third reactor, a fourth reaction zone configured to convert at least some of the AA to polyacrylic acid (PAA) (page 10, lines 14-16: “In certain embodiments, the step of isolating the acrylic acid comprises condensing the acid from a gaseous stream released from the pyrolysis step. In certain embodiments, the acrylic acid is not isolated, but is introduced directly into a polymerization reactor where it is polymerized to polyacrylic acid (e g. by anionic or radical olefin polymerization methods”). 
However, Mahoney does not disclose forming PAA from ethylene, comprising: an oxidative reactor, comprising an inlet configured to receive ethylene, an oxidative 
Porcelli discloses ethylene, comprising: an oxidative reactor, comprising an inlet configured to receive ethylene, an oxidative reaction zone configured to convert at least some of the ethylene to ethylene oxide (EO) (paragraph [0182]: “In certain embodiments, the above methods for the synthesis of acrylic acid ... oxidizing ethylene to provide ethylene oxide. In certain embodiments, such a step comprises the substeps of contacting ethylene with oxygen in an ethylene oxidation reactor in the presence of a suitable catalyst to convert at least a portion of the ethylene to ethylene oxide') and controller (paragraph [0203]: “Provision for heat transfer, temperature and pressure control, etc., are details that are not included but as one skilled in the art would recognized, are a vital part of any reactor system design”). 
Therefore, in view of the fact that both Mahoney and Porcelli relate to acrylic acid manufacture, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to modify the disclosure of Mahoney with the disclosure of Porcelli and oxidize an ethylene feed to ethylene oxide in order to reduce the hazards and cost of storing ethylene oxide. Furthermore it would have been obvious to one of ordinary skill in the art before filing date of the claimed invention to modify the combined teaching of Mahoney and Porcelli and use a controller to optimize the process and control temperatures and pressures to achieve the desired output. 

	Furthermore, Porcelli discloses a reactor for converting BPL to AA (ii) (paragraph [0016]: “the ethylene oxide from the first zone then feeds a second reaction zone where carbonylation takes place to yield BPL, the effluent from the second reaction zone is then fed to a third stage where the BPL is converted to acrylic acid or related acrylate derivatives'). 
Mahoney discloses a reactor to convert BPL to PLL (page 8, lines 22-26: “In certain embodiments, the step of forming the polypropiolactone comprises a step of polymerizing beta propiolactone (BPL). The polymerization may be accomplished by contacting BPL with carboxylate polymerization initiators. The initiation process covalently incorporates such carboxylates into the polymer chain. In certain embodiments, the present invention provides a solution to a potentially undesirable effect of this bound initiator: namely, when the PPL is depolymerized to provide acrylic acid'). 
	Furthermore, Porcelli discloses a reactor for converting BPL to AA (ii) (paragraph [0016]: “the ethylene oxide from the first zone then feeds a second reaction zone where carbonylation takes place to yield BPL, the effluent from the second reaction zone is 
Mahoney discloses a reactor to convert BPL to PLL (page 8, lines 22-26: “In certain embodiments, the step of forming the polypropiolactone comprises a step of polymerizing beta propiolactone (BPL). The polymerization may be accomplished by contacting BPL with carboxylate polymerization initiators. The initiation process covalently incorporates such carboxylates into the polymer chain. In certain embodiments, the present invention provides a solution to a potentially undesirable effect of this bound initiator: namely, when the PPL is depolymerized to provide acrylic acid'). 
	Furthermore, Mahaney discloses converting ethylene oxide to polyacrylic acid (page 9, lines 13-15: “In certain embodiments, the step of forming the polypropiolactone comprises a step of reacting ethylene oxide with carbon monoxide providing the EO stream and a carbon monoxide (CO) stream comprising CO to a central reaction zone of the integrated system; contacting the EO stream and the CO stream with a metal carbonyl in the central reaction zone; converting at least a portion of the EO in the EO stream polypropiolactone (PPL) (page 9, lines 13-17: “In certain embodiments, the step of forming the polypropiolactone comprises a step of reacting ethylene oxide with carbon monoxide. In certain embodiments, the step of forming the polypropiolactone comprises the step of carbonylating ethylene oxide to provide propiolactone which is then polymerized to provide PPL. 
 	Therefore it is obvious to one of ordinary skill in the art to use a reactor to contain the process, (iii) directing the carbonylation stream comprising PPL to an AA reactor, 
However, Mahoney does not disclose providing an ethylene stream comprising ethylene to an oxidative reactor of the integrated system; converting at least a portion of the ethylene in the ethylene stream to ethylene oxide (EO) in the oxidative reactor to produce an EO stream comprising the EO. 
Porcelli discloses ethylene, comprising: an oxidative reactor, comprising an inlet configured to receive ethylene, an oxidative reaction zone configured to convert at least some of the ethylene to ethylene oxide (EO) (paragraph [0182]: “In certain embodiments, the above methods for the synthesis of acrylic acid ... oxidizing ethylene to provide ethylene oxide, in certain embodiments, such a step comprises the sub steps 
Therefore in view of the fact that both Mahoney and Porcelli relate to acrylic acid manufacture, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to modify the combined teaching of Mahoney and Porcelli and oxidize an ethylene feed to ethylene oxide in order to reduce the hazards and cost of storing ethylene oxide.
	With regard to the limitations of claim 22, the combined teaching of Mahoney and Porcelli discloses the method of claim 21, wherein the AA is substantially free of a compound that derives from the oxidation of propylene (page 2, lines 2-8: “Propylene is primarily a product of oil refining and its price and availability are closely tied to crude oil prices. Because of this, acrylic acid prices have risen dramatically in recent years. Additionally, there remains a need for methods to provide an alternative to route to AA that does not rely on propylene oxidation”). 
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to not rely on oxidation of propylene due to the high cost of the raw material.
	With regard to the limitations of claim 23, the combined teaching of Mahoney and Porcelli discloses the method of claim 21. Furthermore, Mahoney discloses that the PAA is substantially free of a compound that derives from the oxidation of propylene (page 2, lines 2-8: “Propylene is primarily a product of oil refining and its price and availability are closely tied to crude oil prices. Because of this, acrylic acid prices have 
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to not rely on oxidation of propylene due to the high cost of the raw material.
With regard to the limitations of claims 24 and 27, the combined teaching of Mahoney and Porcelli does not disclose the method of claim 21, wherein the SAP has less than 1000 parts per million residual monoethylenically unsaturated monomer, and that AA stream has less than 5% by weight or less than 10,000 ppm” in paragraphs (ii) – (viii) (lines 3-10).
It is noted that the above mentioned amounts of residual monoethylenically unsaturated monomer as per claim 24 and the amounts of different compounds in paragraphs (ii) – (viii) as per claim 27 are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a 
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to the limitations of claim 25, the combined teaching of Mahoney and Porcelli discloses the method of claim 21, however, the combined teaching of Mahoney and Porcelli does not disclose that the AA is converted to PAA, or a salt thereof, less than one week after the ethylene is converted to EO.
However, in view of substantially identical ingredients and the steps of the method for converting ethylene to polyacrylic acid (PAA) within an integrated system   between the combined teaching of Mahoney and Porcelli, and instant claims, it is the Examiner’s position that the method for converting ethylene to polyacrylic acid (PAA) , or a salt thereof, within an integrated system of Mahoney and Porcelli possesses this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
It is worth to mention that it is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764